Fourth Court of Appeals
                                San Antonio, Texas
                                       April 30, 2014

                                   No. 04-13-00325-CV

                               Ruben Guadalupe GALINDO,
                                       Appellant

                                             v.

                                  Tanya Sue GALINDO,
                                        Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-20303
                        Honorable Karen H. Pozza, Judge Presiding


                                      ORDER
Sitting:     Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.

                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court